DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 28 and 35, the claim recites a “filler material”. It is unclear as to what limitations “filler” imposes on “material” thus rendering the claim indefinite. When can a material be determined to be a “filler material”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21, 27 – 30, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2006/086178), in view of Park et al. (US 2019/0353550), in further view of Andberg et al. (US 2003/0201158).
Regarding Claim 21, Suzuki discloses a system for detecting moisture (30), in at least Figures 1 - 4, comprising: a cable (as seen in Figures 1 – 4) comprising, a first lead (14), and a second lead (16), the first and second leads being substantially equal in length (the leads are arranged on opposite sides and at regular intervals over substantially the entire length thus inherently resulting in the same length) (Figures 1, 3) [0033] and arranged such that they are not in galvanic contact with each other at any location along the cable (Figures 1, 3).
	Suzuki fails to expressly disclose an elongated non-conductive moisture permeable structure, wherein the elongated non-conductive moisture permeable structure comprises a first braid of yarn, and wherein the first lead and the second lead are braided within the first braid of yarn.
	Park teaches an elongated non-conductive moisture permeable structure (mesh), wherein the elongated non-conductive moisture permeable structure comprises a first braid of yarn (nonconductive polyethylene terephthalate yarn) [0061], and wherein a first lead and a second lead (conductive lines 14) are braided within the first braid of yarn [0061] (Figure 1).
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Suzuki so that the first and 
	Nevertheless, the combination fails to expressly disclose a differential amplifier connected to the first and second leads and configured to determine a voltage difference between the first and second leads, and to provide a signal that is representative of the determined voltage difference; and a voltage regulator configured to supply a regulated voltage to the first lead and to the differential amplifier.
	Andberg teaches a differential amplifier (U1) connected to first and second leads (leads in 20) and configured to determine a voltage difference between the first and second leads (U1 outputs a signal when a voltage difference has been determined as occurred), and to provide a signal that is representative of the determined voltage difference (to U2); and a voltage source configured to supply a regulated voltage to the first lead and to the differential amplifier (Figure 3).
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to include a differential amplifier connected to the first and second leads and configured to determine a voltage difference between the first and second leads, and to provide a signal that is representative of the determined voltage difference; and a voltage source (V1) configured to supply a regulated voltage (precision 10 V) [0029] to the first lead and to 
Nevertheless, the combination fails to expressly disclose the voltage source is a voltage regulator. 
Examiner takes Official Notice it is common knowledge in the art voltage regulators provide precise, constant voltages.
As such it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a voltage regulator as the voltage source for the benefit of providing the precise voltage.
Regarding Claim 27, Suzuki discloses the first lead and the second lead have a substantially constant distance (regular intervals) from each other along the cable (Figures 1, 3).
Regarding Claim 28, as best understood, the elongate non-conductive moisture permeable structure comprises a material selected from the group consisting of a moisture permeable molded material and a moisture permeable filler material (the material of the nonconductive filaments fills part of the weave) [0061] (Figure 1).
Regarding Claims 29 and 36, Suzuki discloses the elongated non-conductive structure comprises a netting material (32) that is concentric with respect to, and covers the first braid of yarn [0036] (Figure 3).
Suzuki fails to expressly disclose the netting is second braid of yarn.
Andberg teaches an outer elongated non-conductive structure (30) comprises comprising a second braid of yarn [0019].

Regarding Claims 30 and 37, Park teaches the first braid of yarn comprises nylon or polyester [0059] and Andberg teaches the second braid of yarn comprises textile (woven fiberglass) [0019].
The combination would have been obvious for the same reasons regarding the rejection of Claims 29 and 36, respectively. 

Claims 24 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2006/086178), in view of Park et al. (US 2019/0353550), in further view of Andberg et al. (US 2003/0201158), in further view of Kamioka (CN 103299350).
Regarding Claim 24, Suzuki discloses the regulated voltage is in the form of constant voltage pulses having a duration DT1 and a repetition interval DT2 (pulses inherently have durations of on and off) [0041].
The combination fails to expressly disclose DT2 is greater than DT1.
Kamioka teaches DT2 is greater than DT1 (45s > 100ms) [0008].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that DT2 is greater than DT1 for the benefit of saving power, as taught by Kamioka [0008].
Regarding Claim 25, Kamioka teaches DT2 is at least one order of magnitude greater than DT1 (45s is at least one order of magnitude greater than 100 ms) [0008].

Regarding Claim 26, the combination fails to expressly disclose the voltage regulator and the differential amplifier are configured to receive pulses of unregulated voltage from a voltage supply, the pulses of unregulated voltage having the duration DT1 and the repetition interval DT2; however, as discussed above regarding the rejection of Claim 24, providing pulsed voltage having the duration DT1 and the repetition interval DT2 results in power savings. As such, it would have been obvious to operate the entire system according with the pulsed voltage including the voltage regulator (as a voltage regulator requires voltage to function and provided pulsed voltage in the combination) and the differential amplifier (so that it functions during the pulsed voltage in the combination being configured to receive pulses of unregulated voltage from a voltage supply, the pulses of unregulated voltage having the duration DT1 and the repetition interval DT2 for the benefit of saving power, as taught by Kamioka [0008]

Claims 31, 32, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2006/086178), in view of Park et al. (US 2019/0353550), in further view of Andberg et al. (US 2003/0201158), in further view of McCoy et al. (US 4862146).
Regarding Claims 31 and 38, the combination fails to expressly disclose a glass yarn that is concentric with a covered by the first and second braids of yarn.
McCoy teaches a core (1) comprising glass yarn (Col 2, lines 51 – 66) covered by braids (1, 4) which are concentric (Figure 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that a glass yarn that is concentric with a covered by the first and second braids of yarn for the benefit of forming a twisted core so that the sensing leads are alternately at the bottom of the cable, as taught by McCoy (Col 2, lines 30 – 36).
Regarding Claims 32 and 39, McCoy teaches the glass yarn is covered by an insulating layer (2) (Col 4 lines 31 – 33). 

Claims 33 - 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2006/086178), in view of Park et al. (US 2019/0353550).
Regarding Claim 33, Suzuki a cable for detecting moisture, in at least Figures 1 – 4, comprising: a first lead (14), and a second lead (16), the first and second leads being substantially equal in length (the leads are arranged on opposite sides and at regular intervals over substantially the entire length thus inherently resulting in the same length) (Figures 1, 3) [0033] and arranged such that they are not in galvanic contact with each other at any location along the cable (Figures 1, 3).
Suzuki fails to expressly disclose an elongated non-conductive moisture permeable structure, wherein the elongated non-conductive moisture permeable structure comprises a first braid of yarn, and wherein the first lead and the second lead are braided within the first braid of yarn.
Park teaches an elongated non-conductive moisture permeable structure (mesh), wherein the elongated non-conductive moisture permeable structure comprises a first braid of yarn (nonconductive polyethylene terephthalate yarn) [0061], and wherein a first lead and a second lead (conductive lines 14) are braided within the first braid of yarn [0061] (Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Suzuki so that the first and second lead are located in an elongated non-conductive moisture permeable structure 
Regarding Claim 34, Suzuki discloses the first lead and the second lead have a substantially constant distance (regular intervals) from each other along the cable (Figures 1, 3).
Regarding Claim 35, as best understood, the elongate non-conductive moisture permeable structure comprises a material selected from the group consisting of a moisture permeable molded material and a moisture permeable filler material (the material of the nonconductive filaments fills part of the weave) [0061] (Figure 1).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2006/086178), in view of Park et al. (US 2019/0353550), in further view of Andberg et al. (US 2003/0201158), in further view Robst (EP 2662845)
Regarding Claim 40, Suzuki discloses a moisture detection device, in at least Figures 1 – 4, comprising: a cable (as seen in Figures 1 – 4) having a first lead (14), and a second lead (16), the first and second leads being substantially equal in length (the leads are arranged on opposite sides and at regular intervals over substantially the entire length thus inherently resulting in the same length) (Figures 1, 3) [0033] and arranged such that they are not in galvanic contact with each other at any location along the cable (Figures 1, 3).

	Park teaches an elongated non-conductive moisture permeable structure (mesh), comprises a braid of yarn (nonconductive polyethylene terephthalate yarn) [0061], and wherein a first lead and a second lead (conductive lines 14) are braided within the braid of yarn [0061] (Figure 1).
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Suzuki so that the first and second lead are located in an elongated non-conductive moisture permeable structure comprising a braid of yarn where the first and second lead are braided within the braid of yarn for the benefit of enabling a tight bond between the leads and the structure they sit on as well as allowing for flexibility and permeability to accommodate stress and movement without damage, as taught by Park [0061, 0062].
	Nevertheless, the combination fails to expressly disclose a differential amplifier, the differential amplifier configured to determine a voltage difference between the first and second leads, and to provide a signal that is representative of the determined voltage difference; and a voltage regulator configured to supply a regulated voltage to the first lead and to the differential amplifier.
	Andberg teaches a differential amplifier (U1) configured to determine a voltage difference between the first and second leads (U1 outputs a signal when a voltage difference has been determined as occurred), and to provide a signal that is representative of the determined voltage difference (to U2); and a voltage source 
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to include a differential amplifier connected to the first and second leads and configured to determine a voltage difference between the first and second leads, and to provide a signal that is representative of the determined voltage difference; and a voltage source (V1) configured to supply a regulated voltage (precision 10 V) [0029] to the first lead and to the differential amplifier for the benefit of circuitry to determine the presence of liquid, as taught by Andberg [0028].
Nevertheless, the combination fails to expressly disclose the voltage source is a voltage regulator. 
Examiner takes Official Notice it is common knowledge in the art voltage regulators provide precise, constant voltages.
As such it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a voltage regulator as the voltage source for the benefit of providing the precise voltage.
Nevertheless, the combination fails to expressly disclose a control unit operatively connected to the differential amplifier, the control unit includes a processor that is configured to process the signal and, as a result of the processing of the signal, to perform a moisture detection related action.
Robst teaches a control unit (100) operatively connected to the an amplifier (238 in 214) (Figures 4, 5), the control unit includes a processor (216) that is configured to 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicants invention to modify the combination so that by including a control unit operatively connected to the differential amplifier, the control unit includes a processor that is configured to process the signal and, as a result of the processing of the signal, to perform a moisture detection related action for the benefit of altering the user via an alarm message of the anomalous condition, as taught by Robst [0086].

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 22, the closest piece of art, Andberg (cited above) teaches the voltage source (V1) is configured such that the regulated voltage is provided via a second impedance unit (R1) to the first lead (one of leads in 20) and to a first input on the differential amplifier (non-inverting input of U1); and wherein the second lead (other lead in 20) is connected to connected to ground (Figure 3) thus failing to teach the remaining claim limitations. Similar can be said regarding Figure 5 of the Robst reference (cited above). Another reference, Tanaka et al. (US 4529974), teaches in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856